FILED
                                                               SEPTEMBER 10, 2020
                                                             In the Office of the Clerk of Court
                                                            WA State Court of Appeals, Division III




           IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                              DIVISION THREE

STATE OF WASHINGTON,                        )
                                            )        No. 36419-4-III
                     Respondent,            )
                                            )
      v.                                    )
                                            )
IZAAC JERMEL INNES,                         )        UNPUBLISHED OPINION
                                            )
                     Appellant.             )

      SIDDOWAY, J. — Following the jury’s return of a verdict finding Izaac Innes guilty

of second degree murder—his third “most serious offense” for purposes of the Persistent

Offender Accountability Act (POAA)1—the trial court sentenced him to life without the


      1
          RCW 9.94A.030(38)(a), .570.
No. 36419-4-III
State v. Innes


possibility of parole. On appeal, Mr. Innes initially challenged the constitutionality of

applying the POAA to offenders who committed a predicate offense while a young adult.

After the Washington Supreme Court held that application of the POAA in such

circumstances is constitutional, however,2 Mr. Innes filed an amended opening brief. He

now makes only one assignment of error: he points out that his judgment and sentence

imposes interest on nonrestitution financial obligations in violation of RCW 10.82.090.

The State concedes error. We accept the State’s concession and remand with directions

to make the necessary ministerial correction.

       In a pro se statement of additional grounds (SAG), Mr. Innes contends the trial

court erred when it denied his trial lawyer’s pretrial motion to dismiss the charges against

him as a remedy for State discovery violations. The trial court did not abuse its

discretion in denying the motion and addressing the State’s untimely discovery

production in other ways. The conviction is affirmed.

                      FACTS AND PROCEDURAL BACKGROUND

       Izaac Innes was convicted of second degree murder, for shooting and killing

Jeremy Ayers outside a home on Maxwell Avenue. The evidence at trial was that Mr.

Innes shot Mr. Ayers with a high-powered rifle from a slow moving vehicle that was

being driven by Darren Bercier.



       2
           See State v. Moretti, 193 Wn.2d 809, 813, 446 P.3d 609 (2019).

                                              2
No. 36419-4-III
State v. Innes


       The shooting took place in the early morning hours of July 30, 2016, during which

police responded to reports of three shootings in the same general area of Spokane. The

shootings occurred within a span of about two-and-a-half hours. The first report was of

the shooting at Maxwell Avenue. The second report was of the nonfatal shooting of two

men at a home on Sharp Avenue. Mr. Bercier was charged with that shooting, and

allegedly used the same rifle Mr. Innes had used to shoot Mr. Ayers. The third report

turned out to be a false report.

       Charges against Mr. Innes proceeded to trial two years later. On the morning of

what was supposed to have been his August 6, 2018 trial date, Mr. Innes filed a motion to

dismiss the case, relying on CrR 4.7 and 8.3. He accused the State of unreasonable delay

in producing potentially exculpatory evidence about the Sharp Avenue shootings. He

argued that at the pretrial conference conducted on July 27, all parties indicated they were

ready to proceed to trial on Monday, August 6. Despite that representation, the State

produced approximately 75 pages of new discovery on Wednesday, August 1. Mr.

Innes’s motion said he did not move for a continuance or dismissal at that time because

there was sufficient time to deal with those materials. But Mr. Innes complained that

thereafter, at approximately 4:45 p.m. on Friday, August 3, the State produced another

421 pages of new discovery.

       We have no transcript of the limited proceedings that apparently took place on

August 6. We can infer that the need to continue trial was agreed. The State evidently

                                             3
No. 36419-4-III
State v. Innes


anticipated Mr. Innes’s motion and simultaneously filed its response, admitting its

delayed production, offering an explanation, and stressing that roughly 30 days remained

for trial under CrR 3.3. It appears the trial court continued the trial date to September 4,

2018, granted Mr. Innes’s request that it authorize 120 hours of investigative services,

and set the dismissal motion for August 24 with a view to assessing any prejudice to Mr.

Innes at that time.

       At the August 24 hearing, the trial court asked if the defense was still on track for

the September 4 trial. Defense counsel informed the court that it had been able to hire an

investigator on August 7 and provide him with the new information. He described some

additional delays he and his investigator encountered in getting access to the county’s

new CaseGuard system. He described a CAD3 report received that he characterized as

raising some “pretty significant information” he needed to investigate. Report of

Proceedings (RP)4 at 10-11. He stated, however, that “[w]e will continue to try to be

prepared for trial.” RP at 11.

       The prosecutor responded that the State had originally focused on providing

information about the Maxwell Avenue shooting, not the shooting at the home on Sharp

Avenue. But he said he believed they had now provided everything related to the


       3
           Computer-aided dispatch.
       4
        All report of proceedings references are to the volume that includes proceedings
taking place on March 17, 2017 and August 24, 2018.

                                              4
No. 36419-4-III
State v. Innes


shooting on Sharp. He said some records in the last batch of production had probably

also been provided earlier, but he had no way of knowing for sure. He said the CAD

report that concerned defense counsel related to the third report of a shooting received on

the morning of July 30 and appeared to be “totally unrelated.” RP at 18. But he told the

court he had asked a detective to look into it further, because if there was additional

information they could provide to the defense, they would.

       The trial court denied the motion to dismiss, observing that “without some type of

discovery log, it is very difficult for the Court to find any type of violation.” RP at 25. In

denying the motion, the trial court told defense counsel to inform the trial court if there

were any more items that needed to be explored before moving ahead with trial. The

case proceeded to trial on September 4, 2018.

                      STATEMENT OF ADDITIONAL GROUNDS

       Mr. Innes’s SAG argues that the State’s untimely disclosure of the materials

produced in August 2018 was prejudicial “because the defense argued that Mr. Bercier is

blaming the homicide that occurred on Maxwell on Mr. Innes (Appellant) in order to

escape responsibility for both crimes he committed using the same firearm.” SAG at 15-

16. He asks us to dismiss the charges against him with prejudice or suppress all of the

late discovery and remand for a new trial.

       CrR 4.7. “CrR 4.7 is a reciprocal discovery rule that separately lists the

prosecutor’s and defendant’s obligations when engaging in discovery.” State v.

                                              5
No. 36419-4-III
State v. Innes


Blackwell, 120 Wn.2d 822, 826, 845 P.2d 1017 (1993). Under CrR 4.7, prosecutors have

“a duty to disclose and to preserve evidence that is material and favorable to the

defendant.” Id. “If the State fails to disclose such evidence or comply with a discovery

order, a defendant’s constitutional right to a fair trial may be violated; as a remedy, a trial

court can grant a continuance, dismiss the action, or enter another appropriate order.”

State v. Barry, 184 Wn. App. 790, 796, 339 P.3d 200 (2014). To support a motion to

dismiss based on a discovery violation, a defendant must show not only that the State

failed to act with due diligence and withheld material facts, but also that the discovery

violation “‘essentially compelled the defendant to choose between two distinct rights’:

the right to a speedy trial and the right to adequately prepared counsel.” Id. at 797

(quoting State v. Woods, 143 Wn.2d 561, 583, 23 P.3d 1046 (2001)).

       CrR 8.3(b). Under CrR 8.3(b), the trial court “may dismiss any criminal

prosecution due to arbitrary action or governmental misconduct when there has been

prejudice to the rights of the accused which materially affect the accused’s right to a fair

trial.” “A defendant must make two showings to justify dismissal under CrR 8.3(b): (1)

arbitrary action or governmental misconduct and (2) prejudice affecting the defendant’s

right to a fair trial.” Barry, 184 Wn. App. at 797. Governmental misconduct does not

need to be evil or dishonest in nature, simple mismanagement is sufficient. State v.

Michielli, 132 Wn.2d 229, 239, 937 P.2d 587 (1997). “Prejudice under CrR 8.3(b)



                                               6
No. 36419-4-III
State v. Innes


includes the right to a speedy trial and the right to adequately prepared counsel.” Barry,

184 Wn. App. at 797.

       “Dismissal is an extraordinary remedy, one that the trial court should use only as a

last resort.” State v. Krenik, 156 Wn. App. 314, 320, 231 P.3d 252 (2010). A trial

court’s decision on whether to dismiss an action under CrR 4.7 and CrR 8.3 is reviewed

for an abuse of discretion. Michielli, 132 Wn.2d at 240. “Discretion is abused when the

trial court’s decision is manifestly unreasonable, or is exercised on untenable grounds, or

for untenable reasons.” Blackwell, 120 Wn.2d at 830.

       Mr. Innes fails to demonstrate an abuse of discretion. The trial court continued

trial for a month, authorized 120 hours of investigative support for defense counsel, and

set a hearing two-and-a-half weeks out in order to assess whether the defense had been

able to respond to any prejudice and prepare for trial. At the August 24 hearing, Mr.

Innes did not identify anything preventing him from going to trial on September 4.

       Mr. Innes was not forced to choose between his right to a speedy trial and his right

to adequately prepared counsel. Trial began within the time for trial period provided by

the criminal rules.




                                             7
No. 36419-4-III
State v. Innes




       We affirm the conviction. We remand with directions to the trial court to correct

section 4.3 of the judgment and sentence to provide that only restitution obligations shall

bear interest.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                                 _____________________________
                                                 Siddoway, J.

WE CONCUR:



_____________________________
Pennell, C.J.




Korsmo, J.




                                             8